Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on Aug. 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent application: 16/914,622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 8 and 10 - 23 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for generating a special effect program file package, comprising: importing a sub-material; obtaining a parameter value of a playback parameter of the sub-material, and establishing a correspondence between a display position of the sub-material and at least one predetermined key point; and generating a special effect program file package executable by a rendering engine according to the sub-material, the correspondence, and the parameter value, wherein the special effect program file package is executed for generating a special effect of the sub-material on a video based on the at least one predetermined key point and the parameter value, wherein the method further comprises: displaying a reference image by using a content display bar, and displaying key points of the reference image, wherein the reference image comprises at least one reference part, wherein the reference image comprises: at least one part of images of a reference character, and the at least one part of images of the reference character comprises at least one image of the following: a complete image, a head image, a face image, a shoulder image, an arm image, a gesture image, a wrist image, a leg image, or a foot image, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 22 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an electronic device, comprising: a memory, configured to store computer programs; and a processor, configured to execute the computer programs stored in the memory, wherein upon execution of the computer programs, the processor is configured to: import a sub-material; obtain a parameter value of a playback parameter of the sub-material and establish a correspondence between a display position of the sub-material and at least one predetermined key point; [[and]]generate a special effect program file package executable by a rendering engine according to the sub-material, the correspondence, and the parameter value, wherein the special effect program file package is executed for generating a special effect of the sub-material on a video based on the at least one predetermined key point and the parameter value; and display a reference image by using a content display bar, and display key points of the reference image, wherein the reference image comprises at least one reference part, the reference image comprises: at least one part of images of a reference character, and the at least one part of images of the reference character comprises at least one image of the following: a complete image, a head image, a face image, a shoulder image, an arm image, a gesture image, a wrist image, a leg image, or a foot image, or import the special effect program file package executable by the rendering engine; obtain the parameter value of the playback parameter of the sub-material in the special effect program file package; perform key point detection on a video 10U.S. Patent Application Serial No. 16/881,143 image; and generate the special effect of the sub-material on the video image based on a detected key point and the parameter value of the playback parameter when the special effect program file package is executed, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 23 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a non-transitory computer readable storage medium, having computer programs stored thereon, wherein the computer programs, when being executed by a processor, cause the processor to implement the following: importing a sub-material; obtaining a parameter value of a playback parameter of the sub-material and establishing a correspondence between a display position of the sub-material and at least one predetermined key point; [[and]] generating a special effect program file package executable by a rendering engine according to the sub-material, the correspondence, and the parameter value, wherein the special effect program file package is executed for generating a special effect of the sub-material on a video based on the at least one predetermined key point and the parameter value; and displaying a reference image by using a content display bar, and displaying key points of the reference image, wherein the reference image comprises at least one reference part, the reference image comprises: at least one part of images of a reference character, and the at least one part of images of the reference character comprises at least one image of the following: a complete image, a head image, a face image, a shoulder image, an arm image, a gesture image, a wrist image, a leg image, or a foot image, or importing the special effect program file package executable by the rendering engine; obtaining the parameter value of the playback parameter of the sub-material in the special effect program file package; performing key point detection on a video image; and generating the special effect of the sub-material on the video image based on a detected key point and the parameter value of the playback parameter when the special effect program file package is executed, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642